COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §                  No. 08-14-00292-CV
IN RE: LINDA S. RESTREPO AND
CARLOS E. RESTREPO,                               §              ORIGINAL PROCEEDING

              Relators.                           §             ON PETITION FOR WRIT OF

                                                  §                     PROHIBITION

                                  MEMORANDUM OPINION

       Relators Linda S. Restrepo and Carlos E. Restrepo have filed a petition for writ of

prohibition against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El

Paso County, Texas. Relators have also filed a motion to stay the proceedings in the trial court.

We dismiss the petition for writ of prohibition and the motion to stay for lack of jurisdiction.

       A writ of prohibition serves a limited purpose. In re Lewis, 223 S.W.3d 756, 761

(Tex.App.--Texarkana 2007, orig. proceeding). The purpose of a writ of prohibition is to enable

a superior court to protect and enforce its jurisdiction and judgments. Holloway v. Fifth Court of

Appeals, 767 S.W.2d 680, 683 (Tex. 1989); In re Cap Rock Energy Corporation, 225 S.W.3d
160 (Tex.App.--El Paso 2005, orig. proceeding). The writ is typically used to protect the subject

matter of an appeal or to prohibit an unlawful interference with the enforcement of a superior

court’s orders and judgments. Holloway, 767 S.W.2d at 683. In keeping with the limited

purpose of the writ of prohibition, an appellate court’s jurisdiction to issue the writ is likewise

limited. A writ of prohibition is not an independent proceeding brought to prohibit an action, but
is an ancillary proceeding that is invoked in aid of an appellate court’s jurisdiction that has

otherwise been properly invoked. See Tex. Employers’ Ins. Ass’n v. Kirby, 137 Tex. 106, 152
S.W.2d 1073, 1073 (1941).         So, absent actual jurisdiction over a pending proceeding, an

appellate court does not have jurisdiction to issue a writ of prohibition requiring a trial court to

refrain from performing a future act. See In re Nguyen, 155 S.W.3d 191, 194 (Tex.App.--Tyler

2003, orig. proceeding); Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex.App.--Houston [1st

Dist.] 1988, orig. proceeding).

       On the date Relators filed their petition and motion to stay, an appeal was pending in

cause number 08-14-00288-CV, styled Linda S. Restrepo and Carlos E. Restrepo d/b/a

Collectively RDI Global Services and R&D International v. Alliance Riggers & Constructors,

LTD.    By opinion and judgment issued this same date, we dismissed the appeal for want of

jurisdiction. The Restrepos have not established that issuance of the writ of prohibition is

necessary to protect the subject matter of an appeal or to prohibit interference with enforcement

of an order or judgment of this Court. Accordingly, we dismiss the petition and motion to stay

for lack of jurisdiction. See TEX.R.APP.P. 52.8(a), 52.10.



                                              STEVEN L. HUGHES, Justice
November 7, 2014

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-